                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV17-00969 JAK (DTBx)                                         Date        May 6, 2021
 Title        James Frailing, et al. v. Nationwide Mutual Insurance Company, et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                              Not Reported
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE REQUEST FOR DISMISSAL WITHOUT
                         PREJUDICE (DKT. 167) JS-6


         Based on a review of the parties’ Request for Dismissal Without Prejudice (the “Request” (Dkt.

167)), sufficient good cause has been shown for the requested relief. Therefore, the relief requested is

GRANTED. This action is dismissed without prejudice; provided, however, by the later of June 14,

2021, or within seven days of the completion of the settlement payment to Plaintiffs, the parties shall file

a stipulation and proposed order reopening the matter for the limited purpose of dismissing the action

with prejudice.


IT IS SO ORDERED.




                                                                                                    :

                                                            Initials of Preparer      TJ




                                                                                                        Page 1 of 1
